Citation Nr: 1445797	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-06 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for pseudofolliculitis barbae.

2. Entitlement to an increased rating in excess of 10 percent for right thigh myositis ossificans.

3. Entitlement to a compensable rating for internal hemorrhoids.

4. Entitlement to service connection for left knee degenerative joint disease.

5. Entitlement to service connection for right knee degenerative joint disease.

6. Entitlement to an effective date earlier than December 7, 2009 for service connection for pseudofolliculitis barbae and hemorrhoids, to include on the basis of clear and unmistakable error.

7. Entitlement to an effective date earlier than September 30, 2008 for an increased rating for right thigh myositis ossificans, to include on the basis of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1980 to June 1983.

This appeal comes to the Board of Veterans' Appeals (Board) from September 2009, April 2010, and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

As a procedural matter, the Board notes that term "clear and unmistakable error" has been used loosely in adjudicating the claim; however, a fair reading of the Veteran's contentions and the posture of the case indicates the Veteran's disagreement is with the effective dates established for service connection for pseudofolliculitis barbae and hemorrhoids and the increased rating for right thigh myositis ossificans.  Therefore the Board has recharacterized the issues on appeal the more accurately reflect the Veteran's contentions.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.

In March 2012 the Veteran filed a claim for service connection for ankles, feet, hips, and back disabilities, to include as secondary to his service-connected right thigh myositis ossificans.  In August 2012 he filed a claim for service connection for back, left leg, and left ankle disabilities.  The aforementioned issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of an increased rating in excess of 10 percent for pseudofolliculitis barbae, an increased rating in excess of 10 percent for right thigh myositis ossificans, a compensable rating for internal hemorrhoids, and service connection for right and left knee degenerative joint disease being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The September 1984 decision granting service connection for right thigh myositis ossificans and assigning a noncompensable rating is final.

2. There is no final decision on the issues of service connection for pseudofolliculitis barbae or hemorrhoids.

3. The Veteran has not adequately set forth allegations of clear and unmistakable error in the September 1984 rating decision, the legal or factual basis for such allegations of error, and why the result would have been manifestly different but for the errors.

4. The Veteran filed his claim for an increased rating for right thigh myositis ossificans on September 30, 2008.

5. The Veteran filed his claim for service connection for pseudofolliculitis barbae and hemorrhoids on December 7, 2009.


CONCLUSIONS OF LAW

1. An effective date prior to December 7, 2009 for service connection for pseudofolliculitis barbae and hemorrhoids is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

2. An effective date prior to September 30, 2008 for an increased rating for right thigh myositis ossificans is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

3. The Veteran has not made a valid clear and unmistakable error claim with regards to the September 1984 rating decision granting service connection for right thigh myositis ossificans and assigning a noncompensable rating.  38 U.S.C.A. §§ 5109A , 7105 (West 2002); 38 C.F.R. § 3.105(a) (2013).

4.  No valid clear and unmistakable error claim may be made with respect to the issues of service connection for pseudofolliculitis barbae and hemorrhoids as there is no final decision in those matters. 38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Myositis Ossificans

The Veteran filed his original claim for service connection for right thigh myositis ossificans in July 1983.  In September 1984, the RO granted service connection and awarded a noncompensable rating effective July 1, 1983.  The Veteran filed a notice of disagreement with the decision and a statement of the case was issued in January 1985.  The Veteran then requested a decision review officer hearing and one was scheduled for May 1985.  However, the Veteran did not appear for the hearing.  Further, no substantive appeal was received by the VA within the appeal period.  Therefore, the September 1984 decision became final.

On September 30, 2008 the Veteran filed an increased rating claim for his right thigh myositis ossificans.  In a September 2009 rating decision, the RO granted a 10 percent rating effective September 20, 2008.  The Veteran appealed that decision.  He also claimed clear and unmistakable error (CUE), contending he should have been awarded a compensable rating earlier. 

A rating decision is final and binding as to the conclusions based on the evidence on file at the time VA issues written notification.  38 C.F.R. § 3.104(a).  A final and binding RO decision will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such an error, the prior decision will be reversed or amended and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).

To establish a valid CUE claim, a claimant must show that there was an error in the prior adjudication of the claim.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A claimant must assert more than mere disagreement with how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo 6 Vet. App. at 43.

The Board finds that the Veteran has not established a valid CUE claim as he has not asserted with any specificity any error he believes exists with the September 1984 decision, or even identified the September 1984 decision as the one he claims an error with.  Both the Veteran and the RO have used the term "clear and unmistakable error" rather loosely, but the claim has never truly been adjudicated as claim for CUE.  Rather, the Veteran's assertion has been that he is entitled to an earlier effective date for the increased 10 percent rating assigned effective September 30, 2008.

Therefore, as it is the increased rating decision that is on appeal, the Board will proceed to adjudicate the claim as one for an earlier effective date.

The effective date of an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application."  38 U.S.C.A. § 5110(a) (West 2002).  The effective date for increased rating shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, the effective date for the increase is the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2013).  

September 30, 2008 is the date on which the evidence shows the Veteran filed his increased rating claim.

The Veteran has submitted a letter from the VA dated February 8, 1985 stating that the Veteran's application for benefits had been received.  The Veteran contends that application was an increased rating claim for his right thigh myositis.  However, the file does not contain any correspondence from the Veteran with regard to a claim in early 1985 and it is unclear what claim the February 1985 letter is referring to.  The Board notes that in February 1985 the Veteran's original claim was on appeal, with a statement of the case having just been issued in January 1985.

The Board finds that the evidence does not support that the Veteran filed an increased rating claim for right thigh myositis ossificans in or around February 1985 that was not adjudicated.

As the evidence indicates that the Veteran filed his first increased rating claim on September 30, 2008, that is the proper effective date for the award of his increased rating.

Pseudofolliculitis Barbae and Hemorrhoids

The Veteran filed an original claim for service connection for pseudofolliculitis barbae and hemorrhoids on December 7, 2009.  In an April 2010 rating decision the RO granted service connection and awarded noncompensable ratings effective December 7, 2009.  The Veteran appealed the rating and effective date assigned.  In a February 2012 rating decision the RO awarded a 10 percent rating for pseudofolliculitis barbae effective December 7, 2009.  

The Veteran's appeal of the April 2010 rating decision is currently before the Board.  Therefore, there is no final rating decision.

If there is no final decision, there can be no clear and unmistakable error.  Thus, a claim based on clear and unmistakable error must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in case where law, as opposed to facts, is dispositive, claim should be denied or appeal terminated because of the absence of legal merit or lack of entitlement under the law).

The Board has also considered whether the effective date set by the April 2010 rating decision is proper and finds that it is.  

Generally, the effective date of an award of disability compensation based on an original claim or a claim to reopen is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2013).  The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2013).

December 7, 2009 is the date on which the Veteran first filed his claim for service connection for pseudofolliculitis barbae and hemorrhoids.  The Board notes that the Veteran has not claimed he filed his claim earlier and in his June 2010 notice of disagreement argued that the effective date should have been December 7, 2009.

Based on the forgoing, the Board finds that December 7, 2009 is the proper effective date.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

This appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for pseudofolliculitis barbae and hemorrhoids and his disagreement with the effective date assigned for the increased rating for right thigh myositis ossificans.

A notice letter was sent to the Veteran in November 2008, prior to the initial adjudication of his claim for an increased rating for right thigh myositis ossificans.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

With respect to the disagreement with the effective date of service connection for pseudofolliculitis barbae and hemorrhoids, the Board notes that the claim, as it arose in its original context, has been granted.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Board notes that the Veteran was provided VCAA notice in January 2010 after filing his claim that discussed how effective dates are assigned in the event that service connection is established.

Instead of issuing an additional VCAA notice letter with regard to downstream issues, the provisions of 38 U.S.C.A. § 7105(d) require that if the disagreement is not resolved, the VA issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in February 2012, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning an earlier effective date were discussed.  

The Board also finds that VA has complied with the VCAA's duty to assist.  The VA has obtained or associated with the claims file all relevant records pertinent to the issue of the proper effective date.

Notice and duty to assist provisions of the VCAA and regulations are not applicable to claims involving clear and unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Thus, discussion of the notice provisions as to this part of the Veteran's claim is not required.  38 U.S.C.A. §§ 5109 (West 2002); 38 C.F.R. § 3.105(e) (2013).

In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the duties to notify and assist.


ORDER

An effective date earlier than December 7, 2009 for service connection for pseudofolliculitis barbae and hemorrhoids, to include on the basis of clear and unmistakable error, is denied.

An effective date earlier than September 30, 2008 for an increased rating for right thigh myositis ossificans, to include on the basis of clear and unmistakable error, is denied.



REMAND

Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claims for an increased rating in excess of 10 percent for pseudofolliculitis barbae, an increased rating in excess of 10 percent for right thigh myositis ossificans, a compensable rating for internal hemorrhoids, and service connection for right and left knee degenerative joint disease, so that he is afforded every possible consideration. 

The Veteran has indicated on multiple occasions that he is in receipt of Social Security disability and has submitted a copy of the decision awarding his benefits.  However, although the February 2012 rating decision indicates that the evidence of record includes medical as well as employment evidence from the Social Security Administration, the only documentation the Board is able to identify in the file is that which the Veteran himself submitted.  No request by the VA to SSA appears to have been made or the complete records obtained.  

When VA is put on notice of the existence of potentially relevant Social Security Administration (SSA) records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2012); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992).  The Veteran's SSA records are not associated with the claims file and must be obtained on remand as they may be relevant to the claim on appeal.  Therefore, the RO/AMC must contact the SSA to obtain a complete copy of any and all adjudications and the records underlying any adjudication for disability benefits.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


